Citation Nr: 0922376	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
active service from November 1968 to September 1970, 
including combat service in the Republic of Vietnam, and his 
decorations included the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1. At the time of his death, the Veteran was not service-
connected for any disability.  

2. The death certificate reported the Veteran's date of death 
as September [redacted], 2004 and noted that the immediate cause of 
death was cardiogenic shock, with underlying causes listed as 
acute myocardial infarction and coronary artery disease.  

3. There is no competent medical evidence indicating that a 
disability of service origin, to include diabetes mellitus, 
type II, caused, hastened, or materially or substantially 
contributed to the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death. 38 
U.S.C.A. §§ 1310, 5013(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The letter informed her that her claim must be supported by 
evidence indicating that the Veteran died in service or 
medical evidence showing that the Veteran's service-connected 
conditions caused or contributed to his death.   She was also 
informed that VA would seek to provide federal records.   
Finally, she was informed that it was her responsibility to 
support her claim with appropriate evidence, though VA would 
help her obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
current appeal.  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a appellant was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

The January 2005 provided the requisite notice for the DIC 
claim.  The Veteran was not service-connected for any 
disabilities at the time of his death, and the RO did not 
report any service-connected disabilities.  Additionally, the 
appellant was informed that to support her claim she would 
need to provide evidence indicating that the Veteran died in 
service or that his service-connected conditions caused or 
contributed to his death.  Finally, the appellant was 
informed that she needed to provide medical evidence that 
would show a reasonable probability that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began during service.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of her case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and other 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified records, including Social 
Security Administration records.  The appellant submitted 
numerous private medical records.  In addition, her claim was 
afford a VA medical opinion in July 2007 which provided 
specific medical opinions pertinent to the issue on appeal.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

According to the record, at the time of his death, the 
Veteran was not service-connected for any disabilities.  The 
appellant essentially claims that the Veteran had diabetes 
mellitus, type II, due to Agent Orange exposure in service, 
and that this claimed diabetes mellitus led to kidney 
insufficiency, which led to congestive heart failure, and 
eventually to myocardial infarction and cardiogenic shock, as 
indicated in a March 2005 statement.  

During his lifetime, the Veteran was not in receipt of 
service connection for any disability.  The Veteran's death 
certificate reported his date of death as September [redacted], 2004, 
and noted that the immediate cause of death was cardiogenic 
shock, with underlying causes listed as acute myocardial 
infarction and coronary artery disease.  No autopsy was 
performed.

The Board notes that Agent Orange exposure was previously 
conceded, based on the Veteran's Vietnam service, as 
indicated in the June 2005 rating decision.  Thus, the 
Veteran has met the requisite service in Vietnam and exposure 
to an herbicidal agent is presumed.  

However, the medical records created during the Veteran's 
life do not indicate that he was ever diagnosed with diabetes 
mellitus, type II.  For example, a July 2002 disability 
physical, by Dr. P.K.G., found the Veteran's past medical 
history to be unremarkable, though it did report a family 
history positive for heart disease in the father and cancer 
in the mother.  Dr. P.K.G. also found his review of systems 
to be essentially unremarkable.  

Additionally, the History and Physical taken in regards to 
the Veteran's September 2004 admission to Crestwood Medical 
Center, in the days prior to his death, reported that the 
Veteran's past medical history indicated no documented 
hypertension, diabetes, or hyperlipidemia.  The report did, 
however, indicate a significant family history to include the 
fact that his twin sister had early coronary disease 
requiring a bypass and that his brother had a bypass years 
ago and required percutaneous intervention recently.

In November 2005, the Veteran's private physician, Dr. B.D.E. 
provided a letter in regards to the appellant's claim.  Dr. 
B.D.E. reported that the Veteran died as a result of renal 
insufficiency leading to congestive heart failure, myocardial 
infarction, and cardiogenic shock.  Dr. B.D.E. opined that 
underlying diabetes would have contributed to the vascular 
problems involved in that sequence.

Dr. B.D.E. further stated that the Veteran's hospital records 
showed that the Veteran's glucose was elevated on repeated 
values as high as 174, and opined that repetitive high values 
would give him an official diagnosis of having had diabetes 
at that time.  

The appellant, in her November 2005 notice of disagreement, 
has further essentially alleged that the August 1999 Dr. 
B.D.E. private medical record finding peripheral neuropathy 
was indicative of diabetes mellitus.   However, Dr. B.D.E. 
did not diagnose the Veteran with diabetes mellitus at that 
time.

A VA medical opinion was provided in July 2007 and included a 
review of the claims file.  The examiner found that the 
evidence from the Veteran's last period of hospitalization 
did not show that he had diabetes mellitus.  The examiner 
further explained that the Veteran's September 2004 History 
and Physical noted no documented diabetes mellitus and that 
the Veteran's glucose levels were taken in the setting of an 
acute illness.  The examiner explained that a diagnosis of 
diabetes mellitus can be made if there is a random glucose of 
200 or greater, with symptoms consistent with diabetes 
mellitus, but that the Veteran did not meet these criteria.  
The examiner further noted that a diagnosis of diabetes 
mellitus could also be made with fasting glucose levels 
greater than 127 on at least two occasions; however, although 
he did have two readings greater than 127, there was no 
documentation that those were fasting values.  The examiner 
found that based on the evidence, a diagnosis of diabetes 
mellitus was not supported.

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence - including the basis of 
medical opinion.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

The record does not indicate that the Veteran had diabetes 
mellitus at the time of his death.  Although Dr. B.D.E.'s 
November 2005 letter noted that the Veteran's glucose was 
elevated on repeated values as high as 174, and opined that 
repetitive high values would give him an official diagnosis 
of having had diabetes at that time, he did not specifically 
diagnose the Veteran with diabetes at any time prior to his 
death, despite being the Veteran's physician.  Indeed, in the 
August 1999 private medical record, by Dr. B.D.E., which the 
appellant contends supports her claim, the physician did not 
diagnose the Veteran with diabetes mellitus.  Dr. B.D.E. 
appears to base his contention on high glucose levels.

However, the July 2007 VA opinion explained that a diagnosis 
of diabetes mellitus based on the Veteran's high glucose 
levels also necessitated a finding that the glucose levels 
were based on fasting values, but that the evidence did not 
document that fasting values were of evidence.  Dr. B.D.E. 
did not address this fact.  Furthermore, the July 2007 VA 
examiner noted that a diagnosis of diabetes mellitus could 
also be made if there was evidence of random glucose of 200 
or greater with symptoms consistent with diabetes mellitus, 
but found that the Veteran did not meet this criteria.  
Indeed, the Veteran initial glucose on September 3, 2004 was 
174 and his subsequent readings only ranged from 116 to 152.  

The Board finds the July 2007 VA opinion to be more probative 
than the opinion of Dr. B.D.E.  The VA examiner provided a 
more complete explanation as to how he came to his opinion.  
In contrast, Dr. B.D.E. did not even address the question of 
fasting values versus random glucose testing.  In fact, Dr. 
B.D.E. did not even specifically find that the Veteran had 
diabetes mellitus at the time of death, but merely stated 
that repetitive high values would give him an official 
diagnosis of having diabetes at that time, without specifying 
that the Veteran met the necessary high values for such a 
diagnosis.  

The Board further notes that the appellant has repeatedly 
contended that as a licensed nurse she is a medical 
professional capable of providing an opinion, an indicated in 
her September 2007 statement.  Although the Board concedes 
that the appellant is a medical professional, her opinion is 
not as probative as those of the VA examiner.  The VA 
examiner, capable of providing an opinion regarding diabetes 
mellitus, has more specialized training than a licensed 
nurse.  Moreover, her assessment is inconsistent with the 
laboratory studies ruling out a diagnosis of diabetes 
mellitus.  Moreover, the July 2007 VA examiner reviewed the 
claims file and offer a sound rationale in support of his 
impression.

Additionally, the Board notes that the appellant believes she 
has an interest in VA finding that the Veteran had diabetes 
mellitus at his death.  Even conceding that the appellant has 
some medical knowledge, the Board believes that the 
appellant's self interest renders her less than objective in 
medical matters involving her claim for potential monetary 
benefits from the government.  See Pond v. West, 12 Vet. App. 
341, 346 (1999) (the self interest of a claimant, including a 
medical professional, may affect the credibility of 
testimony).  See also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore a Veteran's testimony simply 
because the Veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  
Furthermore, the appellant has not indicated what medical 
knowledge she has that would outweigh the opinions of the 
numerous doctors who had examined the Veteran prior to his 
death or the July 2007 VA examiner.  

Thus, although there are competing medical opinions regarding 
a medical nexus, the weight of the competent evidence 
indicates that the Veteran did not have diabetes mellitus.  
The Board thus finds that the Veteran did not have diabetes 
mellitus at the time of his death.  The Veteran cannot be 
presumed to have diabetes mellitus, type II, due to Agent 
Orange exposure, which the appellant claims contributed to 
the Veteran's death.

Additionally, even if the Veteran were to be assumed to have 
diabetes mellitus, due to Agent Orange exposure, the record 
does not show that it or any of the disorders listed as the 
cause of the Veteran's death were of service origin and 
caused, hastened, or substantially and materially contributed 
to his death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The 
Veteran's September 2004 death certificate found his 
immediate cause of death to be cardiogenic shock, with the 
underlying causes listed as acute myocardial infarction and 
coronary artery disease.  Diabetes mellitus was not listed as 
either an immediate or underlying cause of death.  

Dr. B.D.E., in a November 2005 letter, reported that 
underlying diabetes would have contributed to vascular 
problems, which would have been involved in a sequence of 
death from renal insufficiency, leading to congestive heart 
failure, myocardial infarction and cardiogenic shock.  
However, Dr. B.D.E. does not explain his conclusion or how he 
reached it.  He did not state how, why or to what extent 
underlying diabetes would have contributed to the Veteran's 
death.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).   
Indeed any connection to the Veteran's death would have to be 
very tenuous as neither diabetes nor even renal insufficiency 
was listed among the Veteran's causes of death, on his death 
certificate.  No competent medical evidence is of record 
finding that the Veteran's death was caused, hastened, or 
substantially and materially contributed to by diabetes 
mellitus.  

The Veteran's cause of death cannot be presumed to have been 
due to Agent Orange exposure.  Nevertheless, the appellant 
may establish service connection for the cause of the 
Veteran's death, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  Stefl.  

The service treatment records do not reflect any complaints 
of or treatment for cardiogenic shock, myocardial infarction, 
or coronary artery disease.   No medical evidence of record 
attributes any of the disorders listed on the September 2004 
death certificate to the service.  Further, the appellant has 
not submitted any medical evidence which offers an opinion 
that the Veteran's cardiogenic shock, acute myocardial 
infarction, or coronary artery disease was in any way related 
to his service.  Indeed, the appellant has not argued that 
any of those disorders were caused by the service.  

The Board finds that service connection for the cause of the 
Veteran's death has not been established.  The stated cause 
of the Veteran's death is cardiogenic shock, myocardial 
infarction, and coronary artery disease; none of these 
disorders were present from during the Veteran's service or 
in the years following his service and no competent medical 
evidence is of record finding that any of those disorders 
were in any way related to the Veteran's service.  Thus, 
direct service connection for the cause of death cannot be 
awarded. 

There is no objective medical evidence of record, supported 
by a complete rationale and medical evidence, that would 
support the appellant's claim that the Veteran's death was 
caused by or was etiologically related to his service, 
specifically including the appellant's claim that the Veteran 
had diabetes mellitus caused by Agent Orange exposure, which 
caused the Veteran's death.  The death certificate was clear 
in not listing a disease or condition caused by Agent Orange 
exposure was either the immediate or underlying cause of the 
Veteran's death.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The appellant's claim for service 
connection for cause of death is denied. 


ORDER

Service connection for cause of death is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


